Citation Nr: 0017635	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  95-28 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension benefits because of 
the need for regular aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from August 
1967 to September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied entitlement to special monthly pension benefits 
because of the need of regular aid and attendance or for 
being housebound.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran is able to perform self-care and dress and 
undress himself; he is able to attend to the wants of nature 
and to keep himself clean and presentable.  

3.  The veteran is able to walk with a cane; he can drive an 
automobile and he leaves his home when necessary.

4.  The veteran is able to protect himself from the hazards 
of the daily environment.  


CONCLUSION OF LAW

The criteria for special monthly pension benefits because of 
the need of regular aid and attendance or being housebound 
have not been met. 38 U.S.C.A. § 1502 (West 1991); 38 C.F.R. 
§§ 3.351(b), (c), (d), 3.352(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he warrants special monthly pension 
benefits because of the need of regular aid and attendance 
and/or being housebound.  He argues that his disabilities 
leave him helpless.  He avers that he needs assistance 
because of his psychiatric disabilities.  

Generally aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  38 C.F.R. § 3.351(b) (1999).  A veteran 
is considered in need of regular aid and attendance if he or 
she: (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in § 3.352(a).  
38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351(c) 
(1999).  

The following criteria are accorded consideration in 
determining the need for regular aid and attendance: 
inability of claimant to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a) (1999).  

A person will also meet the criteria for aid and attendance 
if he is bedridden.  38 C.F.R. § 3.352(a) (1999).  Bedridden 
is that condition which, through its essential character, 
actually requires that the claimant remain in bed.  The fact 
that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  38 C.F.R. § 3.352(a) (1999).  

The particular personal functions which the veteran is unable 
to perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
38 C.F.R. § 3.352(a) (1999).  Moreover, determinations that 
the veteran is so helpless, as to be in need of regular aid 
and attendance will not be based solely upon an opinion that 
the claimant's condition is such as would require him or her 
to be in bed.  They must be based on the actual requirement 
of personal assistance from others.  38 C.F.R. § 3.352(a) 
(1999).  

If a veteran is entitled to pension but not in need of 
regular aid and attendance, he may meet the criteria for 
special monthly pension by being housebound.  38 C.F.R. 
§ 3.351(d) (1999).  To so qualify, the veteran must have a 
single permanent disability rated 100 percent disabling under 
the Schedule for Rating Disabilities and have additional 
disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems.  38 C.F.R. 
§ 3.351(d)(1) (1999).  The veteran can also meet the criteria 
for special monthly pension if he has a single permanent 
disability rated 100 percent and is "permanently 
housebound" by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.351(d)(2) (1999).  

The veteran is receiving nonservice connected pension 
benefits.  The medical evidence of record reveals that the 
veteran's disabilities are degenerative disc disease of the 
lumbosacral spine; diabetes mellitus; major depression 
leukocytosis; and hypothyroidism.  

The RO has obtained a considerable volume of medical 
treatment records, both private and VA.  These records show 
continuing treatment for the veteran's various disabilities.  
A January 1994 letter from Dr. Serrato, a private 
orthopedist, states that the veteran's "condition of his 
spine has worsened, has advanced rapidly to the point that he 
is almost incapacitated to ambulate with the assistance of a 
walker.  We are recommending strongly that this patient's 
wife . . . be assigned to take care of his needs on the 
around - the - clock basis."  

In December 1997 a VA aid and attendance examination of the 
veteran was conducted.  The examining physician reviewed the 
veteran's medical history and noted his "long standing low 
back problem, diagnosed as low back pain due to DJD, neck 
pain due to DJD, diabetes mellitus type II, neutropenia, 
mild, hypothyroidism, mild, history of depression, and 
hypertriglyceridemia.  The veteran complains that he gets 
infections easily.  He states that he is on medication for 
his hypothyroidism and is on medication for his depression."  
The examination report then noted that the veteran "came to 
the hospital this morning by driving himself in his own car.  
He lives south of town with his wife.  He is not 
hospitalized.  He is not permanently bed-ridden.  He is not 
blind.  He is able to manage his own affairs.  He signs his 
own checks.  He is able to protect himself from hazards of 
the daily environment.  He is able to ambulate beyond the 
premises of his own home.  He is able to provide all of his 
needs himself.  He needs no attention in feeding or bathing 
himself.  On a typical day the veteran stays on his back 
porch and watches TV.  Occasionally he tries to do a little 
gardening in his yard and do a little yard work, but states 
that he gives out easily."

Physical examination revealed that the veteran was somewhat 
lethargic, and apparently under the influence of his 
depression medications.  The examining physician also noted 
that the veteran "has a poor posture and sits slumped in the 
chair.  He appears tired.  He is overweight.  He has a slow 
gait and uses a cane.  He limps.  He is able to feed himself, 
dress himself, bathe himself and shave himself.  There are no 
amputations, except for the little finger.  The veteran is 
able to ambulate.  There are no muscular atrophies or 
contractures of either lower extremity.  There is no 
deficiency in weight-bearing, balance or propulsion.  . . .  
He can walk about 100 yards before stopping to rest.  He uses 
a cane.  He is able to leave his immediate premises, usually 
about once or twice a week to go to the store, to the doctor 
or to church.  His condition is permanent and progressive.  
There is limited motion of the lumbar spine.  He can only 
flex his back to about 75 degrees.  There is also moderate 
limitation of the motion of the cervical spine.  The thoracic 
spine has no limitation."  The examining physician commented 
that "from my physical point of view, the patient does not 
need aid and attendance, but he might need it for psychiatric 
reasons."

Also in December 1997 a VA psychiatric examination of the 
veteran was conducted.  The examiner reviewed the veteran's 
medical history and noted that he "is currently being 
treated on an outpatient basis, receiving Zoloft and Doxepin.  
His current symptoms consist of feeling depressed, not being 
able to sleep, decreased concentration, difficulty in 
thinking rationally, no libido, crying spells and memory 
lapses.  The patient claims that his biggest problem at this 
time is his diabetes.  He is supposed to take medicine on a 
regular basis and eat at proper times.  Because of his memory 
lapses, though, he claims that he does not remember whether 
he has taken the medicine and doesn't remember whether he 
ate.  He claims that his sugar fluctuates as a result of 
this, and there are periods when he becomes sick and doesn't 
even remember what he is doing.  It is for this reason that 
he is requesting aid and attendance.  The patient claims that 
he otherwise does pretty well.  He does drive on an almost 
daily basis, to do things such as grocery shopping, household 
work and keeping his doctors' appointments.  He also has a 
hobby of gardening and has a 100 by 100 feet garden that he 
has planted."  The examiner noted that the veteran was 
"able to bathe himself, feed himself and take care of his 
daily needs.  As mentioned above, his primary concern is 
supervision for control of his diabetes and complications.  
He needs supervision to help him eat properly and take his 
medications as needed, which he says he doesn't do.  
Obviously, some of his memory lapses are due to his 
fluctuating blood sugars."

Mental status examination revealed that the veteran was 
"appropriately dressed, hygienically clean.  Mood is 
moderately depressed.  Affect is blunted.  He speaks with 
little variation in tone.  No evidence of auditory or visual 
hallucination or psychosis noted.  Cognition is intact for 
orientation, but impaired for remote and recent memory.  It 
is intact for immediate memory.  He denies being suicidal or 
homicidal, but throughout the interview he appeared to be 
weak and falling asleep."  The diagnosis was chronic 
recurrent major depression and the examiner was of the 
opinion that the veteran was competent to handle his own 
funds.  

At this point the Board notes that the veteran's 
representative asserted that the December 1997 VA psychiatric 
examination was inadequate.  The representative asserts that 
the psychiatric examiner did not provide an opinion as to 
whether the veteran required aid and attendance because of 
his allegations of memory lapses.  The Board disagrees.  The 
1997 aid and attendance examination is adequate and the 
examining physician stated that the veteran was able to 
protect himself from hazards of the daily environment.  The 
psychiatric examiner noted some memory lapses which required 
"supervision" of the veteran's medication and dietary 
regime, but also noted that the veteran was competent to 
handle his own funds.  

The evidence does not support the veteran's claim for special 
monthly pension.  The veteran's assertion is that he warrants 
special monthly pension because he needs help with his 
mediation and diet.  However, this is not what is 
contemplated by the regulations.  The medical evidence 
reveals that the veteran can walk with a cane.  He leaves his 
house and drives and automobile.  There is absolutely no 
evidence that he cannot feed, dress, or bathe himself.  He is 
not bedridden.  There is no evidence of visual impairment, 
and he is not blind, and in fact he admits to driving when 
necessary.  He is not a patient in a nursing home.  While the 
1997 psychiatric examination indicates that the veteran needs 
some supervision with his medication and diet it also 
indicates that he is competent to handle his own funds.  Also 
he is able to protect himself from hazards of the daily 
environment.  As such the veteran does not meet the 
requirements for aid and attendance.  38 C.F.R. §§ 3.351 (c), 
3.352(a) (1999).  

The Board has considered the veteran's apparent difficulty in 
remembering to take his medication and the potential negative 
impact on his health.  However, the Board believes that there 
are remedies for this problem requiring much less than 
regular aid and attendance, such as a system of reminders 
involving notes posted in obvious places.

The veteran also does not meet the requirements for 
housebound benefits.  As a threshold requirement, the veteran 
must have a single permanent disability of 100 percent to be 
entitled to special monthly pension benefits under 38 C.F.R. 
§ 3.351(d).  The veteran's highest rated disability is his 
back disability.  A review of the evidence of record reveals 
that his back disability is properly rated as 60 percent 
disabling.  As such, the veteran does not warrant special 
monthly pension benefits under 38 C.F.R. § 3.351(d).  In any 
event, the evidence does not show that the veteran is 
housebound.  Upon review of all of the evidence of record the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for special monthly pension by 
reason of being in need of regular aid and attendance or for 
being housebound. 


ORDER

The claim for entitlement to special monthly pension benefits 
because of the need of regular aid and attendance or being 
housebound is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

